Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the communication mailed on 6/15/2022 and applicant has submitted an amendment, filed on 9/15/2022.

Response to Arguments
Applicant's arguments with respect to claims 1-19 filed on 9/15/2022 have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20180376417 (hereinafter referred to as Wang). 
Consider claims 1, 8, Wang teaches an information processing apparatus (see at least ¶ [0019], Fig. 3, 4, “…device 105 may include a device that has computational and communicative capabilities…”) comprising: 
a data processing circuit configured to perform a data analysis process using device detected information (see at least ¶ [0060], “…management engine 250 may use information retrieved from monitoring settings DB 230 and/or reporting data DB 240 to determine that IoT devices…”), wherein the data processing circuit is configured to acquire definition information of a devices set (see at least ¶ [0064], “…management engine 250 queries IoT device tracking entity 260 to obtain a list of connected IoT devices that have been identified by base station 110 by an identifier, such as an IMEI, to be IoT devices…”), wherein the devices set includes a plurality of devices and wherein the definition information collectively defines the plurality of devices in the devices set (see at least ¶ [0065], “…management engine 250 queries monitoring settings DB 230 and reporting data DB 240 for the current monitoring settings and historical reporting data for each of the IoT devices 105 (block 820). IoT connection management engine 250 may index each IoT device 105 in monitoring settings DB 230 and reporting data DB 240 using the associated IMEI and/or any other identifier, to retrieve the stored data for each of the IoT devices 105…”), and to perform the data analysis process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claim 12, Wang teaches an information processing apparatus (see at least ¶ [0019], Fig. 3, 4, “…device 105 may include a device that has computational and communicative capabilities…”) comprising: 
a data processing circuit configured to generate definition information, of a devices set (see at least ¶ [0052], “…reporting configuration for one of the IoT devices 105 (e.g., IoT device 105-1) may take into account a reporting configuration for at least one other IoT device 105 (e.g., IoT device 105-2). IoT connection management engine 250 may forward 550 the optimized reporting configuration (via base station 110) to the IoT devices 105 affected by the optimized reporting configuration…” and see at least ¶ [0060], “…management engine 250 may use information retrieved from monitoring settings DB 230 and/or reporting data DB 240 to determine that IoT devices…”), wherein the devices set includes a plurality of devices (see at least ¶ [0064], “…management engine 250 queries IoT device tracking entity 260 to obtain a list of connected IoT devices that have been identified by base station 110 by an identifier, such as an IMEI, to be IoT devices…”) and wherein the definition information collectively defines the plurality of devices in the devices set, and to register the devices set definition information in a database (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claim 14, Wang teaches an information processing system (see at least ¶ [0019], Fig. 3, 4, “…device 105 may include a device that has computational and communicative capabilities…”) comprising: 
a data providing circuit configured to generate definition information of a devices set (see at least ¶ [0052], “…reporting configuration for one of the IoT devices 105 (e.g., IoT device 105-1) may take into account a reporting configuration for at least one other IoT device 105 (e.g., IoT device 105-2). IoT connection management engine 250 may forward 550 the optimized reporting configuration (via base station 110) to the IoT devices 105 affected by the optimized reporting configuration…” and see at least ¶ [0060], “…management engine 250 may use information retrieved from monitoring settings DB 230 and/or reporting data DB 240 to determine that IoT devices…”), wherein the devices set includes a plurality of devices and wherein the definition information collectively defines the plurality of devices in the devices set, and to register the devices set definition information in a database (see at least ¶ [0027],  “…device monitoring settings DB 230 may comprise multiple databases, for example, one for stationary IoT devices and one for mobile IoT devices…” and see at least ¶ [0064], “…management engine 250 queries IoT device tracking entity 260 to obtain a list of connected IoT devices that have been identified by base station 110 by an identifier, such as an IMEI, to be IoT devices…”); and 
a data analyzing circuit configured to acquire the devices set definition information from the database and to perform a data analysis process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claims 16, 18, Wang teaches an information processing method performed in an information processing apparatus (see at least ¶ [0019], Fig. 3, 4, “…device 105 may include a device that has computational and communicative capabilities…”), wherein 
the information processing apparatus comprises a data processing circuit configured to perform a data analysis process using device-detected information, and the information processing method comprises: 
acquiring definition information of a devices set (see at least ¶ [0052], “…reporting configuration for one of the IoT devices 105 (e.g., IoT device 105-1) may take into account a reporting configuration for at least one other IoT device 105 (e.g., IoT device 105-2). IoT connection management engine 250 may forward 550 the optimized reporting configuration (via base station 110) to the IoT devices 105 affected by the optimized reporting configuration…” and see at least ¶ [0060], “…management engine 250 may use information retrieved from monitoring settings DB 230 and/or reporting data DB 240 to determine that IoT devices…”), wherein the devices set includes a plurality of devices and wherein the definition information collectively defines the plurality of devices in the devices set (see at least ¶ [0064], “…management engine 250 queries IoT device tracking entity 260 to obtain a list of connected IoT devices that have been identified by base station 110 by an identifier, such as an IMEI, to be IoT devices…”), and performing the data analysis process to which the acquired devices set definition information is applied, the acquiring and the performing being carried out by the data processing circuit (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claims 17, 19, Wang teaches an information processing method performed in an information processing apparatus, wherein the information processing apparatus comprises a data processing circuit configured to perform a data search process using device-detected information (see at least ¶ [0019], Fig. 3, 4, “…device 105 may include a device that has computational and communicative capabilities…”), and the information processing method comprises: 
acquiring definition information of a devices set (see at least ¶ [0060], “…management engine 250 may use information retrieved from monitoring settings DB 230 and/or reporting data DB 240 to determine that IoT devices…”), wherein the devices set includes a plurality of devices and wherein the definition information collectively defines the plurality of devices in the devices set (see at least ¶ [0064], “…management engine 250 queries IoT device tracking entity 260 to obtain a list of connected IoT devices that have been identified by base station 110 by an identifier, such as an IMEI, to be IoT devices…”), and 
performing the data search process to which the acquired devices set definition information is applied, the acquiring and the performing being carried out by the data processing unit circuit (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claims 2, 9 (depends on at least claims 1, 8), Wang discloses the limitations of claims 1, 8 as applied to claim rejection 1, 8 above and further discloses:
Wang teaches the data processing circuit is configured to acquire device attribute information of the devices set from the devices set definition information, and to perform the data analysis process to which the acquired device attribute information in a unit of the devices set is applied (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claim 3 (depends on at least claim 1), Wang  discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang  teaches the device attribute information includes position information regarding a device included in the devices set (see at least ¶ [0046], “…Location logic 440 may identify the location of IoT device 105 and/or one or more sensors 115 associated with IoT device 105…”).
Consider claim 4 (depends on at least claim 1), Wang  discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang  teaches the devices include a sensor, and the device attribute information includes type information regarding the sensor included in the devices set (see at least ¶ [0046], “…Location logic 440 may identify the location of IoT device 105 and/or one or more sensors 115 associated with IoT device 105…”).
Consider claim 5 (depends on at least claim 1), Wang  discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang  teaches  the data processing circuit is configured to acquire the devices set definition information from a devices set definition database storing the devices set definition information (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…”).
Consider claim 6 (depends on at least claim 1), Wang  discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang  teaches the data processing circuit is configured to acquire generation information recorded as attribute information associated with database-stored data, and to perform the data analysis process using the acquired generation information (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claim 7 (depends on at least claim 1), Wang  discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Wang  teaches the data processing circuit is configured to calculate, on an analysis result generated by the data analysis process, generation number of the analysis result in accordance with a predetermined algorithm, and to perform a process of storing the calculated generation number, as attribute information, in a database together with the analysis result (see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).
Consider claim 10 (depends on at least claim 8), Wang  discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Wang  teaches the data processing circuit is configured to acquire the devices set definition information from a devices set definition database storing the devices set definition information (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…”).
Consider claim 11 (depends on at least claim 8), Wang  discloses the limitations of claim 8 as applied to claim rejection 8 above and further discloses:
Wang  teaches the data processing circuit is configured to acquire generation information recorded as attribute information associated with database-stored data, and to perform the data search process using the acquired generation information (see at least ¶ [0047], “…the sensor information may be stored with an associated date/time stamp that is recorded for each monitoring event. DB 406 may include information identifying IoT device…”).
Consider claim 13 (depends on at least claim 12), Wang  discloses the limitations of claim 12 as applied to claim rejection 12 above and further discloses:
Wang  teaches the data processing circuit is configured to generate the devices set definition information that includes device attribute information of the devices set (see at least ¶ [0047], “…the sensor information may be stored with an associated date/time stamp that is recorded for each monitoring event. DB 406 may include information identifying IoT device…”).
Consider claim 15 (depends on at least claim 14), Wang  discloses the limitations of claim 14 as applied to claim rejection 14 above and further discloses:
Wang  teaches a data using circuit configured to acquire the devices set definition information from the database and to perform a data search process to which the acquired devices set definition information is applied (see at least ¶ [0066], “…management engine 250 may analyze the monitoring and/or reporting configurations for one or more of the IoT devices 105 to form device “groupings” consisting of neighboring IoT devices 105 in a localized area (block 830). In addition to location, groupings may be based on device type, a common subscriber, sensor data type, data acquisition frequency, reporting periodicity, and/or any other parameter associated with the IoT devices…” and see at least ¶ [0067], “…management engine 250 determines whether current reporting configurations of each of the IoT devices 105 in a grouping are optimized (block 840). IoT connection management engine 250 may base the determination of optimization on reduced power usage and/or access network signaling associated with the current reporting schedules for the individual IoT devices 105 in the grouping…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/            Primary Examiner, Art Unit 2645